Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 1, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-13-00787-CR



                   IN RE LOYD LANDON SORROW, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               263rd District Court
                               Harris County, Texas
                           Trial Court Cause No. 874978

                          MEMORANDUM OPINION

      On September 9, 2013, relator Loyd Landon Sorrow filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Jim
Wallace, presiding judge of the 263rd District Court of Harris County, to direct the
district clerk to file his application for writ of habeas corpus.

      Relator complains that the district clerk failed to file his application and
assign it a cause number pursuant to Article 11.072 of the Texas Code of Criminal
Procedure.1 Relator further asserts that, by verified motion, he requested Judge
Wallace to instruct the district clerk to file his application and assign it a file
number. Relator states that the district clerk received his application by certified
mail on June 17, 2013, and Judge Wallace received his verified motion by certified
mail on July 22, 2013.2

       To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.207, 210
(Tex. Crim. App. 2007) (orig. proceeding). Relator has not provided a sufficient
record in this original proceeding to establish the right to mandamus relief. Relator
has not attached sworn copies of documents related to his request for relief.
Instead, relator has attached “replicated” copies of documents to his petition, i.e.,
documents relator has “replicated” in his own handwriting. See Tex. R. App. P.




       1
           Tex. Code Crim. Proc. Ann. art 11.072, § 4(b) (West 2005).
       2
         Justice O’Connor described the procedure to follow when the clerk does not accept a
party’s document for filing:
       When a district clerk refuses to accept a pleading for filing, the party should
       attempt to file the pleading directly with the district judge, explaining in a verified
       motion that the clerk refused to accept the pleading for filing. Should the district
       judge refuse to accept the pleading for filing, this Court would have jurisdiction
       under our mandamus power to direct the district judge to file the pleading.

In re Bernard, 993 S.W.2d 453, 455 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding)
(O’Connor, J., concurring) (internal citation omitted).

                                                 2
52.7(k)(1) (requiring relator to file with petition certified or sworn copy of every
document that is material to relator’s claim for relief).3

       Relator has not established his entitlement to the extraordinary relief of a
writ of mandamus.          Accordingly, we deny relator’s petition for a writ of
mandamus.

                                                          PER CURIAM

Panel Consists of Justices Brown, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




       3
         We previously denied relator’s petition for writ of mandamus in Cause No. 14-13-
00721-CR because he did not provide sworn copies of documents related to his request for relief.
See In re Sorrow, No. 14-13-00721-CR, 2013 WL 4511467 (Tex. App.—Houston [14th Dist.]
Aug. 22, 2013, orig. proceeding) (mem. op., not designated for publication).
                                               3